Title: From Thomas Jefferson to George Clinton, 27 April 1793
From: Jefferson, Thomas
To: Clinton, George



Sir
Philadelphia Apr. 27. 1793.

I have the honor to acknolege the receipt of your Excellency’s favor of the 19th. inst. with the exemplification of the treaties accompanying it as also the Bill of the secretary, amounting to 12½ dollars, for which I take the liberty of inclosing him a bank post note thro’ your Excellency, as I know not his particular address. Be pleased to accept my thanks for your attention and assurances of the esteem & respect with which I have the honor to be your Excellency’s Most obedt & most hble servt.

Th: Jefferson

